Citation Nr: 1007574	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  04-41 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for residuals of a 
right middle finger fracture.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for an equilibrium 
disorder. 

5.  Entitlement to service connection for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from September 1975 
to October 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and January 2006 rating 
decisions by the San Diego, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for an acquired psychiatric 
disorder (claimed as PTSD), bilateral hearing loss, residuals 
of a right middle finger fracture, an equilibrium disorder, 
and residuals of head trauma.  Timely appeals were noted from 
those decisions.  

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on February 13, 2008.  A 
copy of the hearing transcript has been associated with the 
file.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Bilateral hearing loss first manifested years after the 
Veteran's service and is not related to his service.

2.  A preponderance of the evidence is against a finding that 
a chronic right middle finger disorder had its onset in 
service or is otherwise related to active duty.

3.  A preponderance of the evidence is against a finding that 
chronic residuals of head trauma had its onset in service or 
is otherwise related to active duty.

4.  A preponderance of the evidence is against a finding that 
a chronic equilibrium disorder had its onset in service or is 
otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R.         §§ 3.303, 
3.304, 3.307, 3.309 (2009).

2.  Chronic residuals of a right middle finger injury were 
not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R.         §§ 3.303, 
3.304 (2009). 

3.  Chronic residuals of a head injury were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

4.  An equilibrium disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated September 2003, February 2006, and 
March 2006, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In March 2006, the Veteran was notified 
of the way initial disability ratings and effective dates are 
established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating these claims, the Board must assess the 
competence and credibility of the Veteran as to in-service 
incurrence of his disorder and continuity of symptomatology 
from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  



Service Connection for Bilateral Hearing Loss

The Veteran has been diagnosed with bilateral sensorineural 
hearing loss, which he has attributed to his service.  
Specifically, the Veteran has asserted that his hearing loss 
is due to being hit in the head during an April 1979 fight.  
He has not asserted at any point during the course of this 
appeal that his hearing loss is due to in-service noise 
exposure.  Moreover, the Veteran's military occupational 
specialty was bulk fuel man; as this MOS is not, on its face, 
associated with noise exposure, in-service exposure to 
damaging noise cannot be presumed based on the time, place 
and circumstances of the Veteran's service.  See 38 U.S.C.A. 
§ 1154(a).  

At the outset, the Board has considered whether presumptive 
service connection for sensorineural hearing loss is 
warranted in the instant case.  Although the Veteran has been 
diagnosed with bilateral sensorineural hearing loss, the 
evidence of record fails to establish any clinical 
manifestations of hearing loss within one year of service.  
See 38 C.F.R. §§ 3.307, 3.309.  Thus, the criteria for 
presumptive service connection have not been satisfied.   

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In this regard, the Board 
notes that 38 C.F.R. § 3.385 defines when impaired hearing 
will be considered a "disability" for the purposes of 
applying the laws administered by VA.  That section states 
that hearing loss will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.   

A review of the Veteran's service treatment records shows no 
complaints of hearing loss.  On his September 1979 discharge 
examination, pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
10
0
0
10

This audiogram shows that the Veteran's hearing was within 
normal limits upon his discharge from the Marine Corps.  

The Veteran enlisted in the U.S. Navy in November 1979.  On 
his enlistment examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
5
LEFT
15
10
5
5
10

The Veteran's hearing was also within normal limits upon his 
entrance into the Navy.  The Veteran was discharged from the 
Navy in October 1980; there is no separation examination of 
record.

There is no evidence of hearing loss until November 2005, 
when a VA clinician diagnosed bilateral sensorineural hearing 
loss.  During the course of that evaluation, the Veteran 
reported both a blow to the head during service, which he 
believed may have been the cause of his hearing loss, and a 
history of occupational noise exposure as a heavy equipment 
operator for "years and years."  The VA treatment provider 
did not offer an opinion as to the etiology of the Veteran's 
bilateral sensorineural hearing loss. 

The Veteran received a VA audiology examination in February 
2009.  The Veteran's assertions of hearing loss after being 
hit in the head with a shovel were noted, as was the post-
service history of occupational noise exposure.  After 
conducting a physical examination of the Veteran and 
reviewing the evidence of record, the examiner found that the 
Veteran's bilateral sensorineural hearing loss was not 
related to the April 1979 fight during which the Veteran 
alleges he was hit with a shovel.  The examiner pointed out 
that the Veteran's service records were silent for findings 
of hearing loss, and that the audiogram conducted upon 
service discharge, several months after the Veteran claims to 
have had hearing loss as a result of a fight, was normal.  
The examiner noted that "there is no evidence in the 
scientific literature to suggest a delay in the onset of 
hearing loss from noise or head trauma."  

A March 2009 VA ear disease examination reached similar 
conclusions.  The examiner conducted a variety of tests and 
found that the Veteran had bilateral sensorineural hearing 
loss, which the examiner found was due to noise exposure.  
However, given the "long latency between the patient's 
military service and his presentation with hearing loss in 
approximately 2005," the examiner found that it was less 
likely than not that the Veteran's hearing loss was related 
to the April 1979 fight, as "that certainly would be 
expected to have resulted in an immediate onset of hearing 
loss if it was traumatic in nature."  

On review, the Board finds that the medical evidence of 
record is against a finding that the Veteran's bilateral 
hearing loss is related to his service.  The Veteran's 
service treatment records and examinations are silent for 
hearing loss.  There is no evidence of treatment for hearing 
loss until November 2005, many years after the Veteran's 
discharge from active service, and the Veteran has indicated 
that he had occupational noise exposure as a heavy equipment 
operator in the years between his discharge and his 
diagnosis.  The February and March 2009 VA examiners both 
found that there was no nexus between the Veteran's hearing 
loss and his in-service head trauma, pointing out that any 
effect of the Veteran's head trauma on his ability to hear 
would have been immediate.  

The Board is mindful of the holding in Hensley v. Brown, 5 
Vet. App. 155 (1993), wherein the Court stated that 38 C.F.R. 
§ 3.385 does not preclude service connection for a current 
hearing loss disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  The Veteran need only meet the requirements of this 
regulation currently, not when separating from service.  But 
even so, he still needs medical nexus evidence supporting his 
claim, to show a correlation between his current hearing loss 
and military service.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  In this particular instance there is no such 
evidence.

The Board has carefully considered the Veteran's assertions 
that he has had hearing loss since his active service.  Lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).   However, the Board finds that 
the reported history of continued symptoms since active 
service is inconsistent with the clinical evidence of record, 
which shows hearing within normal limits at service 
discharge.  The Veteran's hearing was also normal upon his 
entry into the Navy in November 1979.  On his November 1979 
Report of Medical History, seven months after the April 1979 
fight, the Veteran indicated that he did not have and had not 
had any hearing loss or ear trouble.    

The Board is charged with weighing the positive and negative 
evidence; resolving doubt in the Veteran's favor when the 
evidence is in equipoise.  Considering the overall evidence, 
including the service treatment records, the medical opinions 
and the lay evidence presented by the Veteran, the Board 
finds that the negative evidence is more persuasive and of 
greater probative value.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's bilateral hearing loss is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for Residuals of a Right Middle Finger 
Injury

The Veteran asserts that he has residuals of an injury to the 
right middle finger, which he claims is the result of 
service.  Service treatment records do show an injury to the 
"right hand 2nd digit" in August 1977, the result of the 
Veteran's slamming his hand in a car door.  The service 
record shows "mild edema ... with pain on range of motion ..." 
The note states further "rule out fracture."  The Veteran's 
finger was splinted for 2 days and he was advised to apply 
hot packs as needed.  There is no further evidence of 
treatment for the right middle finger.  His September 1979 
discharge examination was negative for pathology related to 
the fingers, as was his November 1979 entry examination into 
the Navy.  On his November 1979 Report of Medical History, 
the Veteran denied having ever had broken bones, swollen 
joints, other bone or joint deformity.

During his February 2008 hearing testimony, the Veteran 
stated that current residuals of his in-service finger injury 
include a loss of sensation and a decreased range of motion.  
He also got a "sharp pain" upon grasping objects.  

The post-service clinical evidence includes a September 2003 
record from private physician Dr. K., documenting 
"discomfort with flexion" of the right middle finger.  
Physical examination showed "chronic enlargement and mild 
deformity at the right #3 PIP joint with mildly limited 
flexion, but negligible tenderness and good strength."  No 
etiology for the Veteran's finger disorder was offered.  

During a September 2005 peripheral nerves examination, the 
Veteran reported pain in the right middle finger "which was 
broken in the military"; however, during the course of the 
examination, the Veteran complained primarily of loss of 
sensation and sharp pains upon grasping objects with his left 
hand, which is not at issue here.  There was no diagnosis 
made specific to the right middle finger.  However, 
concurrent neurological testing diagnosed bilateral carpal 
tunnel syndrome of "moderate" severity in both wrists.  

On VA examination in February 2009, the Veteran reported pain 
in the finger at the PIP joint while in active use, 
particularly while working in construction.  He also reported 
numbness in the finger for 3 to 4 hours on a daily basis.  
Physical examination showed no deformity of the fingers.  
Range of motion testing showed some pain in the PIP joint 
upon motion; however, there was full extension and flexion of 
all of the metacarpophalangeal joints.  There was some 
limitation of flexion of the distal interphalangeal joint of 
the right middle finger, but the Veteran was still able to 
touch the tip of his middle finger to his palm.  X-ray 
studies showed a "slight irregularity ... consistent with old 
trauma and apparent well healed undisplaced fracture of the 
metacarpal head."  There was no evidence of arthritic 
changes.  

Based on the X-ray studies and his physical examination of 
the Veteran, the examiner found that decreased grip strength 
and "rather nonspecific pain," rather than arthritic 
changes, formed the basis of the Veteran's discomfort.  There 
was no evidence of joint instability or finger 
incoordination.  In the examiner's opinion, the Veteran's 
pain, weakness and numbness were not a result of his August 
1977 injury to the finger; rather, they were all related to 
his diagnosis of carpal tunnel syndrome, "which is unrelated 
to the service ... injury of 30 August 1977."  The examiner 
based his opinion upon the claims folder, a physical 
examination, X-ray studies, and his own 50 years of 
experience in the field of orthopedics.  

On review, the Board finds that the medical evidence of 
record is against a finding that the Veteran has chronic 
residuals of a right middle finger injury.  Although there is 
current X-ray evidence of an old fracture of to the right 
middle finger, a VA examiner has noted that the fracture was 
well healed and that there was no associated deformity or 
arthritic change in the joints of the finger.  The Veteran 
has a concurrent diagnosis of carpal tunnel syndrome, which, 
in the examiner's opinion, is the cause of his finger 
discomfort.  Other than the X-ray study showing a well-healed 
fracture, the examiner could find no disability of the finger 
that was attributable to the Veteran's in-service finger 
injury.  The VA examiner is competent to render such a 
diagnosis, with 50 years of experience as an orthopedist, and 
his opinion is reasonably based on the evidence of record.  
There is no competent evidence which rebuts his opinion.  

The Board has carefully considered the Veteran's assertions 
that he has had difficulty with his finger since his active 
service.  Lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   
However, the Board finds that the reported history of 
continued symptoms since active service is inconsistent with 
the clinical evidence of record, which shows no finger 
disability on service discharge.  The Veteran's November 1979 
Navy entrance examination was also normal, and the Veteran 
reported no history of broken bones, swollen joints, or other 
bone or joint deformity.  His claim of symptoms associated 
with the right middle finger injury in service is less 
probative than the VA medical opinion that reflects that the 
injury residuals are asymptomatic and that current complaints 
regarding the hand and fingers are associated with 
nonservice-connected carpal tunnel syndrome.  

The Board is charged with weighing the positive and negative 
evidence; resolving doubt in the Veteran's favor when the 
evidence is in equipoise.  Considering the overall evidence, 
including the service treatment records, the medical opinions 
and the lay evidence presented by the Veteran, the Board 
finds that the negative evidence is more persuasive and of 
greater probative value.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran has chronic residuals of a right 
middle finger injury that are causally related to active 
service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Service Connection for Residuals of Head Trauma

The Veteran asserts that he had head trauma after an in-
service motor vehicle accident, and after being hit with a 
shovel during an April 1979 fight.  During his February 2008 
hearing, the Veteran testified that he began to have 
difficulty controlling his temper after these incidents, and 
was later diagnosed with explosive personality disorder.  The 
Veteran has indicated his belief that his inability to 
maintain his composure is the direct result of his in-service 
head injuries.

Service treatment records shows that the Veteran was involved 
in a motor vehicle accident in July 1978, causing multiple 
abrasions and an injury to the nose.  The abrasions were 
found to be superficial and X-ray studies apparently ruled 
out any fractures of the facial bones.  The Veteran denied 
headaches following the accident.  The service treatment 
records also document injuries sustained in an April 1979 
fight, resulting in edema and erythema of the left eye orbit 
and cheekbone.  X-ray studies were normal.  There was no 
evidence that the Veteran was hit with a shovel, and the 
clinical note states that there was "no known [loss of 
consciousness]."  

Post-service clinical evidence includes a September 2005 VA 
peripheral nerves examination report, in which it is noted 
that the Veteran received a brain MRI with results "within 
normal limits."  There is also evidence of clinical 
treatment for explosive personality disorder; however, none 
of the clinicians who have seen the Veteran for this disorder 
have indicated that it is due to in-service head trauma.  

The Veteran received another VA peripheral nerves examination 
in March 2009.  The 1978 motor vehicle accident and 1979 
fight were noted and discussed, with the Veteran advising the 
examiner that he had lost consciousness after each incident.  
The Veteran reported that his "big problem" was an 
explosive personality, which caused the Veteran to easily 
lose his composure; however, he had headaches when angry.  He 
reported some memory problems and mild sleep impairment, as 
well as decreased attention and concentration.  

Physical examination findings showed some decreased memory 
and attention, with "severely impaired judgment ... due to 
psychiatric issues."  Social interactions were frequently 
inappropriate.  An MRI was normal; however, there was some 
evidence of a vestibular disorder, which was found to be less 
likely than not related to service.  The examiner did not 
specifically comment on whether the Veteran's explosive 
personality disorder was related to his in-service head 
injury.

Upon review, the medical evidence of record preponderates 
against a finding that the Veteran has chronic residuals of a 
head injury.  The Veteran has indicated his belief that his 
explosive personality is due to his head injuries, but 
neither the VA examiners nor his treating physicians have 
indicated that this is so.  The Veteran has had two brain 
MRIs, neither of which have shown damage to the brain.  The 
Board also notes that service connection for explosive 
personality disorder was denied in its April 2008 decision.  

The Board has carefully considered the Veteran's assertions 
that his difficulty controlling his temper stemmed from the 
1978 motor vehicle accident and his 1979 fight.   Lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).   However, the Board finds that 
the reported history of onset is inconsistent with the 
clinical evidence of record. The Veteran received a 
neuropsychiatric examination in June 1978, before either the 
motor vehicle accident or the fight occurred, documenting a 
"long history of beating the ... out of people who get me 
mad" and an inability to adjust to military life.  Explosive 
personality disorder was diagnosed at that time, and it was 
recommended that the Veteran be separated from the Marines 
"for a personality disorder which existed prior to 
enlistment."  The Veteran's statements that he lost 
consciousness after his head traumas are also inconsistent 
with the medical evidence, which show no evidence of loss of 
consciousness.  Because of the inconsistencies in the 
Veteran's account of the onset of his symptoms, the Board 
assigns limited probative value to the lay evidence submitted 
on this issue.  

The Board is charged with weighing the positive and negative 
evidence; resolving doubt in the Veteran's favor when the 
evidence is in equipoise.  Considering the overall evidence, 
including the service treatment records, the medical opinions 
and the lay evidence presented by the Veteran, the Board 
finds that the negative evidence is more persuasive and of 
greater probative value.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran has chronic residuals of a head 
injury that are causally related to active service.  Thus, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Service Connection for Equilibrium Disorder 

The Veteran has been diagnosed with an equilibrium disorder, 
with symptoms including dizziness, imbalance, and "blacking 
out."  He has attributed this disorder to in-service head 
trauma.

Service treatment records document head injuries on at least 
two separate occasions in 1978 and 1979.  However, there was 
no evidence that the Veteran lost consciousness on either 
occasion.  Neurological examinations conducted upon discharge 
from the Marines in September 1979 and entry into the Navy in 
November 1979 were normal.  On his November 1979 Report of 
Medical History, the Veteran denied "dizziness or fainting 
spells" and "head injury."  

Post-service medical evidence includes a November 2005 VA 
audiology consult, during which the Veteran first reported 
dizziness and imbalance upon bending over from a seated 
position.  These episodes lasted a few seconds and then 
resolved.  During an audiology diagnostic conducted that same 
month, the Veteran reported that he often had a sensation of 
spinning, which he had first noticed 4 to 5 years ago.  After 
extensive testing, it was found that the Veteran had 
vestibular pathology that "would cause dizziness or 
vertigo."  No etiology for this disorder was discussed.  

In a March 2006 lay statement, the Veteran indicated that a 
VA doctor had told him that his equilibrium disorder was due 
to his in-service head trauma; however, there is no such 
notation in the clinical evidence of record.  Moreover, 
hearsay medical evidence, as transmitted by layperson, is of 
limited probative value.  The connection between what a 
physician said and layperson's account of what he purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995).

The Veteran received a VA ear disease examination in March 
2009.  The Veteran reported a history of dizziness, 
imbalance, and loss of consciousness approximately twice a 
month.  Occasionally, he saw "floating lights and shadows in 
his line of vision."  He indicated that a private physician 
had recently noted an irregular heartbeat on EKG but gave no 
further details.  He advised the examiner that his symptoms 
had "always" been present, but later revised his statement 
to indicate that his symptoms had begun after his April 1979 
fight.  

After reviewing the November 2005 testing and conducting his 
own examination, the examiner found that the Veteran's 
"vague symptoms related to his equilibrium" were less 
likely than not related to his vestibular system.  The 
examiner also noted that the Veteran's November 2005 test 
results had been "essentially normal," and that the Veteran 
had reported an onset approximately 4 to 5 years prior, well 
after the April 1979 fight.  On that basis, the examiner 
found that it was less likely than not that the Veteran's 
equilibrium related symptoms had their onset during his April 
1979 fight or at any point during military service, given the 
"long latency between the patient's service and the onset of 
his symptoms as described."  

The Veteran's equilibrium-related symptoms were also 
addressed in a March 2009 peripheral nerves examination.  
During the course of that examination, vestibular testing 
showed the presence of "vestibulopathy, possibly 
peripheral."  The examiner found that this disorder "may be 
due to multiple head injuries" but "it is very unclear."  
The examiner noted the Veteran's November 2005 statement that 
his symptoms had begun 4 to 5 years prior, well after his 
discharge from active service.  The examiner further noted 
that, upon questioning, the Veteran was "very unclear" as 
to when the problem had started, at some points stating that 
it had begun in service and at other times indicating an 
onset post-service.  Because of the lack of "good evidence" 
as to when the problem began, the examiner found that it was 
less likely than note that the Veteran's vestibular problems 
were related to his in-service head injuries.  

On review, the Board finds that the medical evidence of 
record is against a finding that the Veteran's equilibrium 
disorder is related to his active service.  Although the 
Veteran has been diagnosed with an equilibrium disorder, the 
November 2005 VA clinician and the VA examiners who have 
evaluated him are all of the opinion that the Veteran's 
disorder is less likely than not the result of an in-service 
fight.  These physicians are competent to render diagnoses 
and opinions in this matter, and there is no competent 
medical evidence of record which contradicts them.

The Board has carefully considered the Veteran's assertions 
that his dizziness and other symptoms of an equilibrium 
disorder began in service.  Lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).   However, the Board finds that 
the reported history of continued symptoms since the April 
1979 fight at Camp Wilson is inconsistent with the clinical 
evidence of record.  The Veteran's September 1979 Marine 
Corps discharge examination was negative for neurological 
pathology, and the Veteran denied dizziness and fainting 
spells, as well as head injury, on his November 1979 Report 
of Medical History.  There is no evidence of treatment for 
such a disorder until November 2005, when the Veteran first 
reported equilibrium-related symptoms.  At that time, the 
Veteran gave an onset of 4 to 5 years prior, well after his 
discharge from active service.  During his March 2009 VA 
examination, the Veteran was very vague about the date of 
onset of his symptoms, at some points indicating that his 
symptoms began in service, and at other times indicating that 
his symptoms began after service.  Because of the 
inconsistencies in the lay evidence presented by the Veteran, 
the Board must assign limited probative value to it.  

The Board is charged with weighing the positive and negative 
evidence; resolving doubt in the Veteran's favor when the 
evidence is in equipoise.  Considering the overall evidence, 
including the service treatment records, the medical opinions 
and the lay evidence presented by the Veteran, the Board 
finds that the negative evidence is more persuasive and of 
greater probative value.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's equilibrium disorder is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for residuals of a right 
middle finger fracture is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for an equilibrium disorder 
is denied.

Entitlement to service connection for residuals of head 
trauma is denied.





REMAND

Since the Board last remanded the matter of entitlement to an 
acquired psychiatric disorder (at that time characterized as 
a claim for service connection for PTSD), the U.S. Court of 
Appeals for Veterans Claims (Court) issued its decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the 
RO and the Board denied a claim for service connection for 
PTSD as the Veteran was not diagnosed with that disorder.  
During the development of the evidence, however, the Veteran 
was diagnosed with anxiety/schizoid disorder.  In finding 
that the Board should have considered entitlement to service 
connection for anxiety/schizoid disorder, the Court noted 
that a layperson is not competent to diagnose a psychiatric 
disorder; therefore, any and all mental disorders eventually 
diagnosed during the course of a claim should be considered, 
even though the Veteran did not file a written claim for that 
disorder. 

The facts of the instant case are similar to those in 
Clemons.  In this matter, the Veteran claimed entitlement to 
service connection for "PTSD."  The evidence developed 
during the course of the appeal has shown that the Veteran 
does not have a diagnosis of PTSD.  However, in VA clinical 
notes dated 2005 and 2006, the Veteran was diagnosed with 
generalized anxiety disorder.  An intermittent explosive 
disorder was diagnosed on the May 2009 VA examination report.  
The Veteran received a neuropsychiatric examination in June 
1978 and an explosive personality disorder was diagnosed at 
that time; it was recommended that the Veteran be separated 
from the Marines "for a personality disorder which existed 
prior to enlistment."  After considering the evidence of 
record in light of the Court's holding in Clemons, the Board 
finds that the Veteran should be scheduled for a new VA 
examination to determine the nature and etiology of all of 
his psychiatric symptomatology, including generalized anxiety 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the May 
2009 VA psychiatric examiner for an 
addendum to the examination.  The examiner 
should clarify whether or not the Veteran 
has an acquired psychiatric disability 
(personality disorders are not 
disabilities for VA compensation purposes) 
and for each psychiatric disability found, 
the examiner should indicate whether there 
is a 50 percent probability or greater 
that it had its clinical onset in service 
or is otherwise related to active duty.  
The rationale for all findings should be 
included and any opinion should be 
reconciled with the service treatment 
records and post-service clinical 
findings.  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


